Seabury, J.
The plaintiff is regularly employed at 41½ Division street in the borough of Manhattan, city of ¡New York, as an operator on cloaks and suits.
The question presented for' determination is whether, under the circumstances recited above, the plaintiff can he said to have “ an office for the regular transaction of business in person, within the city of ¡New York.” Code Civ. Pro., § 3160.
The word “ office,” as used in this statute, means a place where service is rendered or business is done. The expression “ an office for the regular transaction of business in *191person ” does not necessarily mean one who carries on some business at some particular place of which he is a proprietor. Lewis v. Davis, 8 Daly, 185.
The place where one is regularly employed to render services, where he attends every business day, is a place or office for the regular transaction of business, regardless of the character of the business which one may transact at that place.
The order requiring the plaintiff to give security for costs is reversed, with ten dollars costs and disbursements; and the motion is denied, with ten dollars costs.
Gut and Whitney, JJ., concur.
Order reversed with ten dollars costs and disbursements and motion denied, with ten dollars costs.